Citation Nr: 1146596	
Decision Date: 12/21/11    Archive Date: 12/29/11

DOCKET NO.  10-32 628	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Petersburg, Florida


THE ISSUES

1.  Entitlement to service connection for bilateral hearing loss.

2.  Entitlement to service connection for tinnitus.


REPRESENTATION

Appellant represented by:	Florida Department of Veterans Affairs


WITNESSES AT HEARING ON APPEAL

Appellant and E.D.


ATTORNEY FOR THE BOARD

Michael J. A. Klein, Associate Counsel


INTRODUCTION

The Veteran had active service from May 1969 to March 1972.  

This appeal comes to the Board of Veterans' Appeals (Board) from a November 2008 rating decision by the Department of Veterans Affairs (VA) Regional Office (RO) in St. Petersburg, Florida, which denied the Veteran's claims for service connection for bilateral hearing loss and tinnitus.  

In June 2011, the Veteran testified at a videoconference hearing before the undersigned Veterans Law Judge; a copy of this transcript has been associated with the record.

After the agency of original jurisdiction (AOJ) issued the June 2010 statement of the case (SOC), the Veteran submitted evidence in July 2011 regarding his claims.  The AOJ has not considered this new evidence and the Veteran has not signed a waiver of initial AOJ consideration.  See 38 C.F.R. § 20.1304(c) (2011).  However, inasmuch as the Veteran's appeal is remanded for additional development, this evidence will be considered by the AOJ before the appeal is returned to the Board.  Therefore, the Board finds that any error in failing to furnish a further adjudication is not prejudicial as to the Veteran's claims.  Bernard v. Brown, 4 Vet. App. 384, 392-94 (1993).

The Veteran has raised the issue of service connection for a respiratory disorder.  See the hearing transcript pges. 29-30.  The issue has not been adjudicated by the AOJ.  Therefore, the Board does not have jurisdiction over them, and they are referred to the AOJ for appropriate action.

The appeal is REMANDED to the AOJ via the Appeals Management Center (AMC), in Washington, DC.  VA will notify the appellant if further action is required.


REMAND

The Board concludes that additional development of the evidence is required prior to final adjudication of the Veteran's claims.  

First, VA is required to obtain the appellant's service treatment records (STRs) or other relevant service records held or maintained by a government entity.  38 U.S.C.A. § 5103A(c) (West 2002).  When VA attempts to obtain records from a Federal department or agency, the efforts to obtain these records must continue until they are obtained unless it is reasonably certain they do not exist or that further efforts to obtain them would be futile.  38 U.S.C.A. § 5103A(b); 38 C.F.R. § 3.159(c)(2), (c)(3) (2011).  In addition, when STRs are lost or missing, the United States Court of Appeals for Veterans Claims (Court) has held that VA has a heightened duty "to consider the applicability of the benefit of the doubt rule, to assist the claimant in developing the claim, and to explain its decision when the Veteran's medical records have been destroyed."  Cromer v. Nicholson, 19 Vet. App. 215, 217-18 (2005) citing Russo v. Brown, 9 Vet. App. 46, 51 (1996); see also Cuevas v. Principi, 3 Vet. App. 542, 548 (1992); O'Hare v. Derwinski, 1 Vet. App. 365, 367 (1991).  This standard is very high.

In this regard, the Veteran has asserted that he received relevant treatment at Fort Benning, after his discharge from service (March 1972).  See the hearing transcript pges. 20-24.  Therefore, the AOJ should attempt to obtain records from the service department medical facilities at Fort Benning which may have been kept separate from the Veteran's STRs.  

Second, the Veteran also asserted that he received relevant treatment from a VA treatment facility in Atlanta, Georgia, around the period from March 1972 to 1974.  See the hearing transcript pges. 19-24; see also the Veteran's September 1981 statement.  Again, VA is required to obtain relevant records held by any Federal department or agency that the claimant adequately identifies and authorizes VA to obtain.  38 U.S.C.A. § 5103A(c)(3).  Furthermore, the Board emphasizes that records generated by VA facilities that may have an impact on the adjudication of a claim are considered constructively in the possession of VA adjudicators during the consideration of a claim, regardless of whether those records are physically on file.  See Dunn v. West, 11 Vet. App. 462, 466-67 (1998); Bell v. Derwinski, 2 Vet. App. 611, 613 (1992).  Therefore, the AOJ should obtain the Veteran's VA medical treatment records regarding any treatment that he has received for hearing loss or tinnitus at a VA treatment center in Atlanta, Georgia, from the period of March 1972 to 1974.  

Third, the Board concludes that the Veteran should be provided with a VA audiometric examination, by an appropriate specialist, to review his claims of service connection for bilateral hearing loss and tinnitus.  The standard for requiring a VA medical examination is "an indication that the disability or persistent or recurrent symptoms of a disability may be associated with the appellant's service or with another service-connected disability."  See McLendon v. Nicholson, 20 Vet. App. 79, 81 (2006); see also 38 U.S.C.A. § 5103A(d)(2); 38 C.F.R. § 3.159(c)(4).  As such, the standard for requiring a VA medical examination is quite low.  

The Veteran has asserted that, during his military service, he served as a supply clerk for armored units, which required testing and maintenance of firearms without hearing protection, and that he began to experience symptoms of hearing loss and tinnitus at that time.  See the Veteran's April 2009 notice of disagreement (NOD), the August 2010 substantive appeal (VA Form 9), and the hearing transcript pges. 5-9, 18, 25-28, 30-33, 34.  The Veteran also indicated that he was exposed to an ammunition depot explosion.  See the hearing transcript pges. 27-28.  He has also indicated that he was not subject to any excessive noise after his service.  Id.; see also the hearing transcript pg. 11.  He is competent to report a history of symptoms of hearing loss and tinnitus as well as report on his history of noise exposure.  See Layno v. Brown, 6 Vet. App. at 469; see also 38 C.F.R. § 3.159(a)(2).  

The Veteran record also contains evidence of current hearing loss and tinnitus disorders.  See the private treatment records dated in April 2007 and July 2008.  The Veteran's VA medical treatment records also show some evidence of relevant treatment beginning in March 2008.  

The first requirement for any service connection claim is the existence of a current disability.  Shedden v. Principi, 381 F.3d 1163, 1167 (Fed. Cir. 2004).  According to VA standards, impaired hearing will be considered a disability when the auditory threshold in any of the frequencies 500, 1000, 2000, 3000, or 4000 Hertz is 40 decibels or greater; or when the auditory thresholds for at least three of these frequencies are 26 decibels or greater; or when speech recognition scores using the Maryland CNC Test are less than 94 percent.  38 C.F.R. § 3.385.  However, the Veteran has not presented any evidence that he has the requisite training or experience necessary to render him competent to show that he experiences bilateral hearing loss in accordance with the requirements of 38 C.F.R. § 3.385.  See 38 C.F.R. § 3.159(a)(1).  As such, there is evidence of current bilateral hearing loss, but insufficient evidence to determine whether the Veteran manifests hearing loss in accordance with the requirements of 38 C.F.R. § 3.385.

Furthermore, the Veteran has submitted a private treatment record dated in July 2011 from R. Allen, MD, which indicates that the Veteran's current hearing loss and tinnitus disorders are due to the Veteran's military service related noise exposure.  However, there is no explanation provided for the basis of this conclusion, nor did Dr. Allen review the Veteran's relevant medical records in reaching this conclusion.  See Barr v. Nicholson, 21 Vet. App. 303, 312 (2007).  A medical opinion must support its conclusion with an analysis the Board can consider and weigh against other evidence in the record.  Stefl v. Nicholson, 21 Vet. App. 120, 124 (2007); see also Nieves-Rodriguez v. Peake, 22 Vet. App. 295 (2008) (a medical opinion that contains only data and conclusions is accorded no weight).  As such, the opinion from Dr. Allen is inadequate to allow the Board to grant the Veteran's claims at this time.

Finally, the Veteran's STRs also appear to show a threshold shift from the Veteran's enlistment examination in April 1969 to February 1972.  However, these records do not show diagnosis of hearing loss disability as defined by VA or a tinnitus disorder at that time, nor is there such evidence with a presumptive period.  Nevertheless, hearing loss under the standards of 38 C.F.R. § 3.385 does not have to be demonstrated during service.  Ledford v. Derwinski, 3 Vet. App. 87, 89 (1992).  The Court has held that service connection for hearing loss may be granted where there is credible evidence of acoustic trauma due to significant noise exposure in service, post-service audiometric findings meeting regulatory requirements for hearing loss disability for VA purposes, and a medically sound basis upon which to attribute the post-service findings to the injury in service, as opposed to intercurrent causes.  Hensley v. Brown, 5 Vet. App. 155, 159 (1993).  As such, the record contains evidence of current hearing loss and tinnitus and evidence that these disorders may be connected to his service.  

Therefore, with some evidence of current hearing loss that may be connected to the Veteran's service, the Board concludes that remand is appropriate for a VA medical examination to determine the nature and etiology of any hearing loss and tinnitus that the Veteran may currently be experiencing.

Accordingly, the case is REMANDED for the following action:

1.	Contact the National Personnel Records Center, or other appropriate records custodian, and attempt to obtain the Veteran's complete service treatment records (STRs).  

	Specifically request any clinical treatment records from Ft. Benning, Georgia from March 1972, that have been kept separately from his STRs.  All attempts to secure these records, and any response received, must be documented in the claims file.  If any records are unavailable or simply do not exist, or further attempts to obtain them would be futile, a negative reply to this effect is required.

2.	Attempt to obtain the Veteran's Atlanta, Georgia VA medical treatment records from the period from March 1972 to 1974.  

	Also, obtain the Veteran's current VA medical treatment records dating from after April 2010.  

	All attempts to secure such records must be documented in the claims file.  If certain records are unavailable or simply do not exist, or further attempts to obtain them would be futile, this fact should be fully documented in the claims file.

3.	After all relevant evidence has been obtained, arrange for the Veteran to undergo a VA audiometric examination, by an appropriate ear, nose, and throat (ENT) specialist, to determine the nature and etiology of his hearing loss and tinnitus disorders.  In particular, the examiner must review the Veteran's hearing loss under the standards defined by VA regulation, 38 C.F.R. § 3.385.  

	The examination should include all diagnostic testing or evaluation deemed necessary.  The examination must include audiometric testing and speech recognition testing using the Maryland CNC Test.  The specific results of this test should be set forth in the examination report.  The Veteran is hereby advised that failure to report for his scheduled VA examination, without good cause, may have adverse consequences on this claim.  

	The claims file, including a complete copy of this remand, must be made available for review of the Veteran's pertinent history.  The examiner must make clear in the report that such a review was accomplished.  

	Based on the examination and comprehensive review of the claims file, the examiner is asked to address the following issues:

(A)	Provide a comprehensive history and diagnosis of the Veteran's current bilateral hearing loss.  

	This should address:  the Veteran's STRs, including the April 1969 entrance examination and the February 1972 separation examination, and any other medical evidence obtained subsequent to this remand.  

	The examiner is also asked to review the private medical audiometric tests of record, and indicate if these also reveal hearing loss per the standards of 38 C.F.R. § 3.385.  

	Finally, the examiner should discuss the Veteran's description of his history of hearing loss and tinnitus symptoms and in-service noise exposure.

(B)	Based on the test results and review of the claims file, and assuming the Veteran has sufficient hearing loss to meet the threshold minimum requirements of 38 C.F.R. § 3.385, is it at least as likely as not that any current hearing loss is related to the Veteran's military service?  

(C)	Regardless of the answer to the above questions, is it at least as likely as not that the Veteran's current tinnitus due to his military service?

(D)	Finally, the examiner should indicate if any current bilateral hearing loss and/or tinnitus disorder is due to post-service intercurrent causes unrelated to the Veteran's military service, including any subsequent work or recreational noise exposure.  

	The examiner must explain the rationale of any opinion provided, addressing the favorable and unfavorable evidence of record.  If the examiner is unable to provide the requested opinion, please expressly indicate this and explain why this is not possible.  

	The term "at least as likely as not" does not mean merely within the realm of medical possibility, but rather that the weight of medical evidence both for and against a conclusion is so evenly divided that it is as medically sound to find in favor of that conclusion as it is to find against it.  

4.	Following completion of the above development, review the Veteran's claims file and any new information obtained to ensure that the foregoing development actions have been conducted and completed in full, and that no other notification or development action, in addition to those directed above, is required.  If further action is required, it should be undertaken prior to further adjudication of the claim.

5.	Readjudicate the Veteran's claims for service connection for bilateral hearing loss and tinnitus.  If there claims are not granted to the Veteran's satisfaction, send him and his representative a supplemental statement of the case (SSOC) that includes a summary of the evidence and discussion of all pertinent regulations.  The Veteran and his representative should be given an opportunity to respond to the SSOC before returning the file to the Board for further appellate consideration.  

The appellant has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

These claims must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2011).



_________________________________________________
A. BRYANT 
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2011).


